[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION FOR ORDER (DOCKET No. 110)
The defendant has moved for an order permitting him to change his presently existing medical coverage to an HMO and that his approval be sought prior to employing any physicians outside of the HMO, which approval shall not be unreasonably withheld. Article VI of the agreement entered into by the parties provides as follows:
    "The husband will provide Blue Cross, Major Medical or equivalent health and dental CT Page 12679 insurance for the benefit of the two children for so long as they are eligible. He will pay all unreimbursed medical, psychological and dental expenses for the children.:
The plaintiff argues that since this is a financial order, it comes within the terms of § 46b-86 (a) of the General Statutes and there must be evidence to support a finding of a substantial change of circumstance. It has been held that the court cannot modify a judgment by a motion for clarification. See Miller v.Miller, 16 Conn. App. 412, 416 (1988). Likewise, a judgment cannot be modified by a Motion for Order. The order entered is in the nature of a financial order and is, therefore, subject to a motion for modification. Charles C. Hall v. Mary Jane Hall,6 Conn. L. Rptr. 254 (Middletown, 1992).
The motion is, therefore, denied.
EDGAR W. BASSICK, III, JUDGE